Citation Nr: 1215460	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  06-37 184	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for status post anterior cruciate ligament repair of the left knee. 

2.  Entitlement to an initial evaluation in excess of 10 percent for acromioclavicular strain of the right shoulder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to June 2005 and continues to serve with the Minnesota National Guard.  He is the recipient of the Global War on Terrorism Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In October 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for remand: to obtain outstanding National Guard, VA, and private treatment records 

The Board observes that one purpose of the October 2010 remand was to ask the Veteran to identify any treatment records that should be added to the claims file, whether private or VA.  A letter was sent to him in October 2010 requesting this information, but the Veteran failed to respond.  However, a note in the November 2010 VA examination report reflects that the examiner had reviewed VA orthopedic treatment records dated in February 2009 and July 2009 and private MRI records dated March 2009 that are not included in the claims file.  Thus, the record identifies specific additional treatment records that VA needs to obtain for an equitable adjudication of the claims.

The examiner notes the VA facility in question was the St. Cloud VA Medical Center (STC VAMC CPRS); thus, the records from this facility should be associated with the claims file.  The examiner does not state the name or location of the private provider in question.  The Veteran identified Fairview Northland on his June 2005 VA claim form, but there are records from both this facility and others within his National Guard service treatment records.  Thus, the Veteran should either directly submit the outstanding private treatment records or provide a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all pertinent records.

Further, the November 2010 examination report states that the Veteran reported being able to pass his National Guard physical fitness examinations.  The most recent National Guard records are dated through the end of the Veteran's period of active duty, June 2005.  Thus, it is reasonable to expect that there are additional service treatment records from the Veteran's National Guard service that should be added to the record.  Further, these records might include copies of treatment of the Veteran's orthopedic complaints; therefore, they may also be a source of outstanding VA and private treatment records.  Consequently, the case must also be remanded so that any additional service treatment records may be obtained.       

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran's unit, Minnesota Adjutant General's office, and/or any other appropriate sources to obtain National Guard service treatment records for the Veteran dated from June 2005 to the present.  It should be noted that as of the November 2010 VA examination, it appeared that the Veteran was still a member of the National Guard.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Request that the Veteran submit private treatment records relevant to his service-connected disabilities, in particular the March 2009 MRI records, or complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, so that VA may obtain them.   

3. Associate VA treatment records from the St. Cloud VAMC (STC VAMC CPRS) with the claims file dated from 2005 to the present to include the orthopedic consultation records dated in February 2009 and July 2009 records as identified by the November 2010 VA examiner.  

4. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

5. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claims should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


